Citation Nr: 1444241	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1976.

This case initially came before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In January 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  At that time the issues included entitlement to service connection for a psychiatric disorder and hepatitis C.  In a July 2014 rating decision service connection was granted for posttraumatic stress disorder and for hepatitis C.  Hence, these issues are no longer before the Board.   

For the following reasons, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in January 2014 to the AOJ to obtain a VA examination addressing the etiology of the Veteran's back disability.  In accordance with the Board's remand instructions, the AOJ asked a nurse practitioner to diagnose any current back disability and to give an opinion as to whether any back disability is etiologically related to the Veteran's military service. 

The Veteran attributes his back problems to several incidents which occurred when he was in the Army.  He specifically states that he fell down in basic training and fell again while carrying stretchers during his subsequent training as a medic.  He also asserts that while serving as a medic he fell off the back of an ambulance, and that he strained his back when moving patients onto hospital beds.

Following a February 2014 a VA examination the examiner diagnosed the Veteran as suffering from arthritis of the spine.  The examiner then opined that the Veteran's back disability was less likely than not, i.e., there was less than a 50 percent probability, incurred in military service.  Directly following this conclusion is a very brief section of the report labelled "rationale."   It reads: "There is no indication in the [V]eteran's [service treatment records] that he was evaluated for back complaints."  

While the examiner complied with the first part of the Board's request by making a diagnosis and describing the Veteran's disability, the examination is inadequate because the examiner improperly relied only on the absence of contemporaneous medical evidence as the reason for her opinion that the back disability was unrelated to military service.  See Buchanan v. Nicholson, 451 F.3d 1131,  1136 n. 1 (Fed. Cir. 2006) (noting that a VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence.").

Here, the absence of contemporaneous reports of back pain in the Veteran's service records is the only reason the examiner gave for concluding that there was no connection between his back disability and his military service.  This reason, standing alone, is insufficient to justify the denial a claim for service connection, see id. at 1135-36.  Hence, VA still lacks the information it needs to decide whether the Veteran is entitled to benefits for his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA and private treatment records since September 2010.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, obtain an addendum opinion from the February 2014 nurse practitioner to determine the etiology of the Veteran's back disorder.  If the nurse practitioner who conducted the earlier examination is not available, the AOJ should obtain the requested addendum opinion from another qualified health care professional.   The examiner must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. 

The examiner must opine whether it is at least as likely as not (50 percent or more probability) that any diagnosed back disability is related to the appellant's active duty service.  The examiner must consider and discuss the claimant's statements that he fell down during basic training and that he fell out of an ambulance when serving as a medic in the Army.  The examiner must also consider and discuss the claimant's statement that he strained his back lifting patients out of their hospital beds.  A carefully reasoned rationale must be provided for any opinion offered. 

Again, the examiner must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The examiner is advised that while the Veteran is not competent to state that he has suffered from degenerative arthritis of the spine since service, he is competent to state that he has had back pain since active duty.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3. After the development request has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Thereafter, the AOJ must readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

